




Exhibit 10.3


FIRST AMENDMENT TO CREDIT AGREEMENT


THIS FIRST AMENDMENT TO CREDIT AGREEMENT, dated as of April 10, 2012 (this
“Amendment”), amends the Credit Agreement, dated as of December 8, 2011 (the
“Credit Agreement”) among Portland General Electric Company (the “Borrower”),
the financial institutions from time to time parties thereto as lenders
(collectively, together with their respective successors and assigns, the
“Lenders”) and Bank of America, N.A., as administrative agent for the Lenders
(in such capacity, the “Agent”). Capitalized terms used but not otherwise
defined herein have the meanings assigned to such terms in the Credit Agreement.


WHEREAS, the parties hereto desire to amend the Credit Agreement as provided
herein.


NOW, THEREFORE, the parties hereto agree as follows:


SECTION 1    Amendments. Subject to the conditions precedent set forth in
Section 3, the Credit Agreement is amended as set forth below:


1.1    Amendment to Section 6.10(xiii). Section 6.10(xiii) of the Credit
Agreement is amended in its entirety to read as follows:


(xiii)    Liens on or over specific assets hereafter acquired which are created
or assumed contemporaneously with, or within 120 days after, such acquisition,
for the sole purpose of financing or refinancing the acquisition of such assets
(including without limitation Liens to secure obligations to make deferred
payments, earn-out payments or royalty payments where such obligations are
incurred in connection with the acquisition of such assets);


1.2    Amendment to Section 6.10(xvi). Section 6.10(xvi) of the Credit Agreement
is amended in its entirety to read as follows:


(xvi)    Liens, in addition to those listed in clauses (i) through (xv) above,
incurred in the ordinary course of the Borrower's business on collateral with a
market value that in the aggregate does not exceed $20,000,000.


SECTION 2    Representations and Warranties; No Conflicts.


2.1    Representations and Warranties of all Parties. Each party hereto
represents and warrants that (a) it has taken all necessary action to authorize
the execution, delivery and performance of this Amendment, (b) this Amendment
has been duly executed and delivered by such Person and constitutes such
Person's legal, valid and binding obligation, enforceable in accordance with its
terms, except as such enforceability may be subject to (i) bankruptcy,
insolvency, reorganization, fraudulent conveyance or transfer, moratorium or
similar laws affecting creditors' rights generally and (ii) general principles
of equity (regardless of whether such enforceability is considered in a
proceeding at law or in equity) and (c) no consent, approval, authorization or
order of, or filing, registration or qualification with, any court or
governmental authority or third party is required in connection with the
execution, delivery or performance by such Person of this Amendment.


2.2    Representations and Warranties of Borrower. The Borrower represents and
warrants to the Lenders that (a) the representations and warranties of the
Borrower set forth in Article V of the Credit Agreement (other than Section 5.10
of the Credit Agreement) are true and correct in all material respects as of the
date hereof, unless they specifically refer to an earlier date and (b) no event
has occurred and is continuing which constitutes a Default or an Unmatured
Default.


2.3    No Conflicts. Neither the execution and delivery of this Amendment, nor
the consummation of the transactions contemplated herein, nor performance of and
compliance with the terms and provisions hereof by the




--------------------------------------------------------------------------------




Borrower will (a) violate, contravene or conflict with any provision of its
respective articles or certificate of incorporation, bylaws or other
organizational or governing document or (b) violate, contravene or conflict with
any law, rule, regulation, order, writ, judgment, injunction, decree, material
contract or permit applicable to the Borrower.


SECTION 3    Effective Date. This Amendment shall become effective as of the
date that the Agent has received counterparts of this Amendment duly executed by
the Borrower and the Required Lenders.


SECTION 4    Miscellaneous.


4.1    Continuing Effectiveness. As hereby amended, the Credit Agreement shall
remain in full force and effect and is hereby ratified and confirmed in all
respects. After the effectiveness hereof, all references in the Credit Agreement
or other Loan Documents to the “Agreement”, the “Credit Agreement” or similar
terms shall refer to the Credit Agreement as amended hereby.


4.2    Counterparts. This Amendment may be executed in any number of
counterparts and by the different parties on separate counterparts, and each
such counterpart shall be deemed to be an original but all such counterparts
shall together constitute one and the same Amendment. A counterpart hereof, or a
signature page hereto, delivered to the Agent by facsimile or electronic mail
(in a .pdf or similar file) shall be effective as delivery of a manually-signed
counterpart hereof.


4.3    Expenses. The Borrower agrees to pay all reasonable costs and expenses of
the Agent, including reasonable fees and charges of special counsel to the
Agent, in connection with the preparation, execution and delivery of this
Amendment.


4.4    Governing Law. This Amendment shall be construed in accordance with and
governed by the internal laws (without regard to the conflict of laws
provisions) of the State of New York.


4.5    Successors and Assigns. This Amendment shall be binding upon the
Borrower, the Lenders and the Agent and their respective successors and assigns,
and shall inure to the benefit of the Borrower, the Lenders and the Agent and
the respective successors and assigns of the Lenders and the Agent.




[Signature Pages Follow]










--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.




PORTLAND GENERAL ELECTRIC COMPANY


By: /s/ Maria Pope                            
Name: Maria Pope                        
Title: SVP Finance, CFO and Treasurer                        




BANK OF AMERICA, N.A., as Administrative Agent


By: /s/ Dora A. Brown                            
Name: Dora A. Brown                            
Title: Vice President                            




BANK OF AMERICA, N.A., as a Lender


By: /s/ Daryl K. Hogge                            
Name: Daryl K. Hogge                            
Title: SVP                            




BARCLAYS BANK PLC, as a Lender


By: /s/ May Huang                            
Name: May Huang                                
Title: Vice President                                




U.S. BANK NATIONAL ASSOCIATION, as a Lender


By: /s/ Holland H. Williams                            
Name: Holland H. Williams                            
Title: AVP & Portfolio Mgr.                            




DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender


By: /s/ Philippe Sandmeier                            
Name: Philippe Sandmeier                            
Title: Managing Director                            


By: /s/ Ming K. Chu                            
Name: Ming K. Chu                            
Title: Vice President                            








--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A., as a Lender


By: /s/ John E. Zur III                            
Name: John E. Zur III                            
Title: Authorized Officer                




THE NORTHERN TRUST COMPANY, as a Lender


By: /s/ Brandon Rolek                            
Name: Brandon Rolek                            
Title: Vice President                            




ASSOCIATED BANK, N.A., as a Lender


By: /s/ Kristin A. Isleib                            
Name: Kristin A. Isleib                            
Title: Senior Vice President                            




COBANK, ACB, as a Lender


By: /s/ Josh Batchelder                            
Name: Josh Batchelder                            
Title: Vice President                            




BANK OF THE WEST, as a Lender


By: /s/ Brett German                            
Name: Brett German                            
Title: Vice President                            




WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender


By: /s/ Yann Blindert                            
Name: Yann Blindert                            
Title: Director                




